*** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***


                                                              Electronically Filed
                                                              Supreme Court
                                                              SCWC-12-0000645
                                                              22-SEP-2016
                                                              08:12 AM




                            SCWC-12-0000645

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         HANNAH HARRISON,
            Respondent/Petitioner/Appellant/Appellant,

                                    vs.

              GORDON I. ITO, INSURANCE COMMISSIONER,
           DEPARTMENT OF COMMERCE AND CONSUMER AFFAIRS,
                         STATE OF HAWAI#I,
             Respondent/Respondent/Appellee-Appellee,

                                    and

                             EVERCARE,
             Petitioner/Respondent/Appellee-Appellee.

                 (SCWC-12-0000645; CAAP-12-0000645;
               CIV. NO. 11-1-2903-11; HER-11-156920)

----------------------------------------------------------------

     JENIVIE DELOS REYES, FRANKLIN BIDDINGER, FLOYD HAYES,
               JOHN VILLANUEVA, and TEHINE AVILLA,
 Respondents/Petitioners/Appellants-Cross-Appellees/Appellants,

                                    vs.

              GORDON I. ITO, INSURANCE COMMISSIONER,
           DEPARTMENT OF COMMERCE AND CONSUMER AFFAIRS,
                         STATE OF HAWAI#I,
             Respondent/Respondent/Appellee-Appellee,

                                    and
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



                            EVERCARE,
     Petitioner/Respondent/Appellee-Cross-Appellant/Appellee.

                 (SCWC-12-0000646; CAAP-12-0000646;
                 CIV. NO. 11-1-2533; HER-11-156817,
            11-156241, 11-156361, 11-156251 & 11-155842)

 ----------------------------------------------------------------
                       AUDREY DELOS SANTOS,
            Respondent/Petitioner/Appellant/Appellant,

                                     vs.

               GORDON I. ITO, INSURANCE COMMISSIONER,
            DEPARTMENT OF COMMERCE AND CONSUMER AFFAIRS,
                          STATE OF HAWAI#I,
              Respondent/Respondent/Appellee-Appellee,

                                     and

                              EVERCARE,
              Petitioner/Respondent/Appellee-Appellee.

                  (SCWC-12-0000647; CAAP-12-0000647;
                CIV. NO. 11-1-2542-10; HER-10-154685)


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                     SUMMARY DISPOSITION ORDER
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Respondent-Appellee-Cross-Appellant/Appellee

UnitedHealthcare Insurance Company formerly doing business as

Evercare (UnitedHealthcare) applies for writ of certiorari,

challenging the Intermediate Court of Appeals’s (ICA) August 19,

2015 Judgment issued pursuant to its June 30, 2015 Memorandum

Opinion and August 19, 2015 Order of Correction.            The ICA vacated

final judgments of the Circuit Court of the First Circuit


                                      2
  *** NOT FOR PUBLICATION IN WEST’S HAWAI#I REPORTS AND PACIFIC REPORTER ***



(circuit court) that were entered on June 20, 2012 in Civil No.

11-1-2903-11, Civil No. 11-1-2542-10, and Civil No. 11-1-2533-10.

Upon consideration of UnitedHealthcare’s appeal, the specific

facts of these cases, together with all submissions in support

thereof, we conclude that the circuit court had subject matter

jurisdiction over each of the consolidated cases.            The ICA’s

judgment vacating the circuit court’s judgments is affirmed.1

            DATED: Honolulu, Hawai#i, September 22, 2016.

Dianne Winter Brookins                    /s/ Mark E. Recktenwald
and Morgan Early
for petitioner                            /s/ Paula A. Nakayama

Rafael G. Del Castillo                    /s/ Sabrina S. McKenna
for respondents
                                          /s/ Richard W. Pollack

                                          /s/ Michael D. Wilson




      1
            Although we affirm the ICA’s disposition in this case, we do not
endorse the ICA’s interpretation of Hawai#i Management Alliance Association v.
Insurance Commissioner, 106 Hawai#i 21, 100 P.3d 952 (2004).

                                      3